Title: To George Washington from Major General Horatio Gates, 25 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 25th October 1778:
          
          Since I sealed my Other Letter by the Bearer, the inclosed has come to my hands from Major Gray; & I am this moment inform’d, that the Hariot packet, with the September Mail from Falmouth is taken and carried into an Eastern port, I am Sir Your Excellencys most Obedt Servt
          
            Horatio Gates
          
        